UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9,2011 Celsion Corporation (Exact Name of Registrant as Specified in Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Delaware 52-1256615 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 997 Lenox Drive, Suite 100 Lawrenceville, NJ (Address of principal executive offices) (Zip Code) (609) 896-9100 (Registrant’s telephone number, including area code) 10220-L Old Columbia Road Columbia, Maryland 21046 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.135-4(c)) Item 2.02Results of Operations and Financial Condition. OnNovember 10, 2011, Celsion Corporation issued a press release reporting its financial results for the quarter endedSeptember 30, 2011 (the “Earnings Release”). The Earnings Release is furnished as Exhibit99.1 to this Current Report on Form8-K. The information in this report, including the exhibit hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.Such information shall not be incorporated by reference into any filing with the Securities and Exchange Commission made by Celsion Corporation, whether made before or after the date hereof, regardless of any general incorporation language in such filing. The press release contains forward-looking statements which involve certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied by such statements. Please refer to the cautionary note in the press release regarding these forward-looking statements. Item 9.01Financial Statement and Exhibits. (d)Exhibits. Exhibit Number Description Earnings Release, dated November 10, 2011, furnished pursuant to Item 2.02 of Form8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Date: November 10, 2011 By: /s/ Gregory Weaver Gregory Weaver Senior Vice President and ChiefFinancial Officer Exhibit Index ExhibitNo. Description Earnings Release, datedNovember 10,2011, furnished pursuant to Item 2.02 of Form8-K.
